Citation Nr: 1812984	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 (2012) for a left shoulder disability claimed as a result of VA treatment.

5.  Entitlement to compensation under 38 U.S.C. § 1151 (2012) for a bacterial infection claimed as a result of VA treatment.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite, left foot disability.

REPRESENTATION

Veteran represented by:	Alberto J. Torrado, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and daughter, and translator


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2015 rating decision, service connection was denied for bilateral hand, bilateral leg, and cervical spine disabilities; the § 1151 claims for left shoulder disability and a bacterial infection were denied; and, it was determined that new and material evidence had not been received to reopen the claim of service connection for residuals of frostbite, left foot.  In June 2015, the Veteran filed a notice of disagreement with regard to the bilateral hand, bilateral leg, and cervical spine issues.  In March 2016, the Veteran filed a notice of disagreement with regard to the § 1151 claims and the left foot disability.  In April 2016, a statement of the case was issued with regard to the bilateral hand, bilateral leg, and cervical spine disabilities, and a substantive appeal was received in June 2016.  In August 2016, a statement of the case was issued with regard to the § 1151 claims, and a substantive appeal was received in September 2016.  

Regarding hearing loss, a March 2016 rating decision granted service connection an assigned an initial noncompensable rating, effective December 23, 2015.  VA received the Veteran's notice of disagreement in June 2016 and a statement of the case was issued in August 2016.  VA received a timely substantive appeal in September 2016.

In October 2017, the Veteran testified at a Board hearing; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

At the October 30, 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder disability claimed as a result of VA treatment is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left shoulder disability claimed as a result of VA treatment by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal on the record at the 2017 hearing regarding the issue of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left shoulder disability claimed as a result of VA treatment, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and this issue is dismissed.


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for a left shoulder disability, claimed as a result of VA treatment, is dismissed.


REMAND

Bilateral hand, bilateral leg, and cervical spine disabilities

The Veteran claims bilateral hand, bilateral leg, and cervical spine disabilities due to his period of active service.  The Veteran was to undergo an examination pertaining to the hands/fingers but VA was unable to contact the Veteran and the examinations were cancelled.  06/10/2015 Email Correspondence.  The Veteran testified that he was out of the country at that time and was unable to attend the examination.  10/30/2017 Hearing Transcript at 16.  

Service treatment records reflect that the Veteran sustained burns on his hands in November 1954.  08/29/1960 STR-Medical at 9.  

An August 1957 VA record references that the Veteran was kicked by a horse in the left knee and he experienced pain and swelling with limitation of motion.  An x-ray examination was negative.  05/15/2012 Medical Treatment Record-Government Facility.  A VA record dated from September to December 1961 reflects diagnoses pertaining to the hands and legs.  01/29/1962 Medical Treatment Record-Government Facility.

A December 2013 x-ray examination of the bilateral hands reflects osteopenia of the hands more conspicuous in periarticular regions; arthropathic changes suggesting secondary degenerative joint disease; and, soft tissue edema.  03/06/2014 Medical Treatment Record-Government Facility.

It is not entirely clear the basis for the Veteran's assertions that his claimed disabilities are due to service, however, due to the Veteran's in-service hand injury, and due to the treatment pertaining to the hands and legs in the years following his active service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed disabilities.  With regard to the claimed cervical spine disability, afford the Veteran a VA examination to assess the nature and etiology of his claimed disability.

1151 bacterial claim

The Veteran seeks compensation per § 1151 for a bacterial infection following a cardiac procedure at a VA facility in May 2014.  10/30/2017 Hearing Transcript at 8-10.  VA treatment records are on file for the period from June 28, 2014 to January 6, 2015, from December 5, 2015 to March 5, 2016, and from November 2, 2016 to November 8, 2017.  05/02/2015 CAPRI; 03/10/2016, 11/08/2017 LCMD, CAPRI.  VA treatment records must be obtained for the period prior to June 28, 2014, from March 6 to November 1, 2016, and from November 9, 2017.  

Then, the Veteran should be afforded a VA examination to assess whether he sustained additional disability as a result of VA treatment in May 2014, and whether any treatment was caused by hospital care, medical or surgical treatment, or examination furnished the veteran by a VA employee or in a VA facility.

Bilateral hearing loss

In December 2015, the Veteran underwent a VA examination to assess the nature and severity of his bilateral hearing loss.  The Veteran has submitted an April 2016 hearing evaluation report in graph format without numeric designations.  The hearing levels in decibels does not appear to be worse than testing in December 2015, but word recognition scores are lower.  As such, the Board finds that the competent evidence indicates that a new VA examination is warranted. 38 C.F.R. § 3.327(a) (2017).

The Veteran testified that a higher rating is warranted for his bilateral hearing loss, and the Veteran's attorney requested that an extraschedular rating should be considered per 38 C.F.R. § 3.321(b)(1).  10/30/2017 Hearing Transcript at 3-5.  

In light of the above, the Veteran should be afforded a VA examination to assess the severity of his hearing loss.  It is also noted that a VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (holding that the regulations "require VA examiners to elicit information from a claimant concerning the functional effects of his or her disability").

Residuals of frostbite, left foot

The issue of entitlement to whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of frostbite, left foot, was denied in a June 2015 rating decision and a notice of disagreement was received in March 2016.  The April and August 2016 statements of the case did not include this issue.  Thus, remand is necessary for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual folder VA treatment records for the period prior to June 28, 2014, from March 6 to November 1, 2016, and from November 9, 2017.  

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with an appropriate VA clinician to address the nature and etiology of his claimed bilateral hand, bilateral legs, and cervical spine disabilities.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the hands, legs, and cervical spine.

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the right or left hand is due to or began in active service?  

c)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the right or left leg is due to or began in active service?  

d)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the cervical spine is due to or began in active service?  

The examiner is advised that the Veteran is competent to report his symptoms and history, and his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and, whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed bacterial infection.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special tests and clinical findings should be clearly reported. 

The clinician should provide opinions as to the following:  

a)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that the Veteran developed any additional disability in the form of a bacterial infection as a result of VA hospital treatment for a cardiac condition from May 15 to July 11, 2014.  The term 'additional disability' means any condition that did not exist immediately before the Veteran's May 15, 2014 treatment.  The clinician must compare the Veteran's condition immediately before and after the May 15 to July 11, 2014, VA treatment.  

b)  Is it at least as likely as not (i.e., a 50 percent or greater chance) that any additional disability suffered as a result of the May 15 to July 11, 2014 treatment was caused by hospital care, medical or surgical treatment, or examination furnished the veteran by a VA employee or in a VA facility?

c)  If the answer to a) and b) is yes, was the proximate cause of the additional disability due to (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the treatment; or (B) an event not reasonably foreseeable?

If additional information is need, then obtain any need documents, such as consent forms, and associate them with the claims file.  

The clinician should provide a comprehensive rationale for any opinion given.  If the opinion requires a resort to speculation, then the clinician must explain why.  The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

4.  Schedule the Veteran for a VA audiological examination for the purpose of determining the severity of his service-connected bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination. 

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss, to include any impacts on activities of daily living, to include occupational effects.  Please provide a comprehensive rationale for any discussion.

5.  Readjudicate the service connection claims, the § 1151 claim, and an increased initial rating for bilateral hearing loss, to include pursuant to § 3.321(b)(1).  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

6.  Issue a statement of the case to the Veteran with regard to the issue of entitlement to whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of frostbite, left foot.  This issue should only be certified to the Board if a timely substantive appeal is received.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


